218 F.2d 853
Winston C. WILLOUGHBY, Appellant,v.Beatrice WILLOUGHBY, Appellee.
No. 11896.
United States Court of Appeals, District of Columbia Circuit.
Argued November 5, 1954.
Decided January 20, 1955.

Appeal from the United States District Court for the District of Columbia; Charles F. McLaughlin, District Judge. The term is defined in the statute.3 It
Mr. John J. O'Brien, Washington, D. C., with whom Mr. Fred Somkin, Washington, D. C., was on the brief, for appellant.
Mr. Jean M. Boardman, Washington, D. C., with whom Mr. James E. Faust, Washington, D. C., was on the brief, for appellee.
Before EDGERTON, PRETTYMAN and DANAHER, Circuit Judges.
PER CURIAM.


1
This litigation involves divorce, maintenance, custody of a child, a division of property, and an allowance for attorney's fees. The husband appeals from the judgment of the District Court in respect to the latter three matters. In his opinion1 Judge McLaughlin adequately and correctly discussed the points involved. We find no error in his findings or conclusions with regard to the matters raised on appeal, and believe it unnecessary to add to his opinion.


2
Affirmed.



Notes:


1
 Willoughby v. Willoughby, Civil No. 3900-51, D.C.D.C., Jan. 6, 1953